Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this specific case, Koo teaches predicting interest based on locations (paragraph 20-21). Frieder clearly teaches ranking and grouping to predict an interest of the user based on locations visited (paragraph 14, 68, 72, 81, 106, 121-124, 148 and 157), meeting the claim language. Further the user can get recommendations based on predicted behavior (paragraph 118), further meeting the claim language. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 7-8, 10-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Koo et al., US 2010/0229190 in view of Frieder et al., US 2016/0255162.
Regarding claim 1, Koo discloses a method for recommending audiovisual content items to a subscriber based on locations visited by the subscriber, the method comprising: 
receiving location information from a mobile device having GPS functionality, wherein the location information includes locations the subscriber has visited with the mobile device (figure 1, paragraph 20-21);
predicting an interest of the subscriber, wherein the predicted interest is based at least on the location information (figure 1, paragraph 20-21); 
selecting one or more audiovisual content items associated with the predicted interest (figure 1, paragraph 20-21);
generating one or more item recommendations of available ones of the selected audiovisual content items (figure 1, paragraph 20-21); and 
presenting a referral of the one or more item recommendations to the subscriber (figure 1, paragraph 20-21).  
Koo is silent about ranking and grouping the locations included in the location information to predict interest of the subscriber, the ranking being based on a number of times visited and grouping the locations based on similarities between the locations.
In an analogous art, Frieder discloses ranking and grouping the locations included in the location information to predict interest of the subscriber, the ranking being based on a number of times visited and grouping the locations based on similarities between the locations (paragraph 14, 68, 72, 81, 106, 121-124, 148 and 157).


Claim 17 is rejected on the same grounds as claim 1.

Regarding claim 2, Koo and Frieder disclose the method of claim 1, further comprising establishing a wireless linkage with the mobile device (Koo paragraph 22).  

Regarding claim 3, Koo and Frieder disclose the method of claim 1, further comprising organizing the location information (Koo paragraph 21).  

Regarding claim 7, Koo and Frieder disclose the method of claim 1, further comprising receiving a subscriber response to the referral and taking appropriate action (Koo paragraph 25).  

Regarding claim 8, Koo and Frieder disclose the method of claim 7, wherein the taking the appropriate action includes a subset of viewing associated audiovisual content item, recording the associated audiovisual content item, scheduling the viewing of the associated audiovisual content item, and scheduling the recording of the associated audiovisual content item (Koo paragraph 25).  

Regarding claim 18, Koo and Frieder disclose the non-transitory computer-readable storage medium of claim 17, wherein when the instructions are executed by the processor they further cause the processor to organize the location information (Koo paragraph 21).  



Regarding claim 10, Koo discloses a device for recommending audiovisual content items to a subscriber based on locations visited by the subscriber, the device comprising: 
a first interface to receive audiovisual content (figure 2, paragraph 22-26); 
an audio/video decoder to process the audiovisual content (figure 2, paragraph 22-26); 
a second interface to provide the processed audiovisual content to a display (figure 2, paragraph 22-26); 
a processor communicatively coupled to a memory for storing location information, wherein the location information includes locations the subscriber has visited (paragraph 22-26); and a computer-readable storage medium to store instructions that when executed by the processor cause the processor to:
predict an interest of the subscriber, wherein the predicted interest is based at least on the location information (figure 1, paragraph 20-21); 
select one or more audiovisual content items associated with the predicted interest (figure 1, paragraph 20-21);
generate one or more item recommendations of available ones of the selected audiovisual content items (figure 1, paragraph 20-21); and 

Koo is silent about ranking and grouping the locations included in the location information to predict interest of the subscriber, the ranking being based on a number of times visited and grouping the locations based on similarities between the locations.
In an analogous art, Frieder discloses ranking and grouping the locations included in the location information to predict interest of the subscriber, the ranking being based on a number of times visited and grouping the locations based on similarities between the locations (paragraph 14, 68, 72, 81, 106, 121-124, 148 and 157).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Koo’s method with the teachings of Frieder. The motivation would have been to better target content for the benefit of promoting goods and services.

Regarding claim 11, Koo and Frieder disclose the device of claim 10, further comprising a wireless interface to communicate with a mobile device having GPS functionality that is capable of capturing the locations the-22- ARR01060 subscriber has visited, wherein communications includes receiving the location information from the mobile device (Koo figure 1, paragraph 20-22).  

Regarding claim 12, Koo and Frieder disclose the device of claim 10, further comprising a GPS module to capture the locations the subscriber has visited (Koo figure 2, paragraph 20-21).  

Regarding claim 14, Koo and Frieder disclose the device of claim 10, wherein when the instructions are executed by the processor they further cause the processor to receive a subscriber response to the referral presented and perform an appropriate action, wherein the appropriate action includes one or more of: initiating presentation of associated audiovisual 

Regarding claim 15, Koo and Frieder disclose the device of claim 10, wherein the device is a set top box (STB) (Koo figure 2, paragraph 22).  

Regarding claim 16, Koo and Frieder disclose the device of claim 10, wherein the device is a computing device capable of displaying audiovisual content (Koo figure 2, paragraph 22).-23- ARR01060  


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the Koo in view of Frieder in view of Andrade et al., US 2018/0316571.
Regarding claim 4, Koo and Frieder disclose the method of claim 1.
Koo and Frieder are silent about predicting subscriber demographics based on the location information.-20- ARR01060  
In an analogous art, Andrade discloses predicting subscriber demographics based on the location information (paragraph 38).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Koo and Frieder’s method with the teachings of Andrade. The motivation would have been to better target content for the benefit of promoting goods and services.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the Koo in view of Frieder in view of Fay et al., US 2014/0137153.
Regarding claim 5, Koo and Frieder disclose the method of claim 1.

In an analogous art, Fay discloses determining if the selected audiovisual content items are available by checking an audiovisual content schedule (paragraph 64).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Koo and Frieder’s method with the teachings of Fay. The motivation would have been to display only available media for the benefit of giving the user an opportunity to consume the desire media.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the Koo in view of Frieder in view of Cloutier, US 2015/0082352.
Regarding claim 6, Koo and Frieder disclose the method of claim 1.
Koo and Frieder are silent about the presenting the referral includes customizing an electronic program guide (EPG) to highlight the item recommendations.  
In an analogous art, Cloutier discloses the presenting the referral includes customizing an electronic program guide (EPG) to highlight the item recommendations (paragraph 45).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Koo and Frieder’s method with the teachings of Cloutier. The motivation would have been to give a visual representation of the recommended media for the benefit of calling the attention of the viewer to the selected programs.

Claims 13 and 19 are rejected on the same grounds as claim 6.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the Koo in view of Frieder in view of Priness et al., US 2017/0031996.
Regarding claim 9, Koo and Frieder disclose the method of claim 1.

In an analogous art, Priness discloses the receiving location information includes receiving location information for a plurality of subscribers; the predicting an interest includes predicting an interest for at least a subset of the plurality of subscribers; the selecting one or more audiovisual content items includes selecting one or more audiovisual content items for at least a subset of the plurality of subscribers; the generating one or more item recommendations includes generating one or more item recommendations for at least a subset of the plurality of subscribers; and-21- ARR01060the presenting a referral includes presenting a referral of the one or more item recommendations at least a subset of the plurality of subscribers (paragraph 4, 18 and 59). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Koo and Frieder’s method with the teachings of Priness. The motivation would have been to target families for the benefit of promoting good and services to households.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM


						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421